PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Kosiorek et al.
Application No. 16/369,902
Filed: 29 Mar 2019
For: PNEUMATIC TOURNIQUET APPARATUS AND METHOD OF USE

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.78(c), filed September 10, 2021, to accept an unintentionally delayed claim under 35 U.S.C. 119(e) for the benefit of prior-filed provisional Application No. 61/883,797, filed September 27, 2013, listed in the Application Data Sheet (“ADS”) filed August 24, 2021.
 
The petition is DISMISSED.

A petition for acceptance of a claim for benefit under 37 CFR 1.78(c) is only applicable to those applications filed on or after November 29, 2000 and after the expiration of the period specified in 37 CFR 1.78(a)(4).  In addition, the petition under 37 CFR 1.78(c) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 119(e) and 37 CFR 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;

(2) 	the petition fee set forth in § 1.17(m); and

(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(a)(4) and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

Application No. 14/500,191, the intermediate nonprovisional application claiming benefit of prior-filed provisional Application No. 61/883,797, was filed Monday, September 29, 1 (see 37 CFR 1.7). 

Petitioner paid the $2,100.00 fee as set forth in 37 CFR 1.17(m). 

However, the petition does not comply with items (1) and (3) above.

With respect to item (1): The reference in the ADS filed August 24, 2021 is not acceptable.

37 CFR 1.76(b)(5) states:

(b) Bibliographic data. Bibliographic data as used in paragraph (a) of this section includes:

(5)	Domestic benefit information. This information includes the application number, the filing date, the status (including patent number if available), and relationship of each application for which a benefit is claimed under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c). Providing this information in the application data sheet constitutes the specific reference required by 35 U.S.C. 119(e) or 120 and §1.78.

37 CFR 1.76(c)(2) provides, in pertinent part:

An application data sheet providing corrected or updated information may include all of the sections listed in paragraph (b) of this section or only those sections containing changed or updated information. The application data sheet must include the section headings listed in paragraph (b) of this section for each section included in the application data sheet, and must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed … (emphasis added).

MPEP 601.05(a) II. CORRECTING AND UPDATING AN ADS OR INFORMATION OTHERWISE OF RECORD states:

37 CFR 1.76(c) provides the procedure for correcting and updating not only an application data sheet (ADS), but also information otherwise of record (e.g., information provided on the most recent filing receipt). Any ADS filed after the filing date of the application is considered a corrected In general, the identification of the information being changed should be made relative to the most recent filing receipt… (emphasis added).

The filing receipt mailed April 17, 2019 reveals the domestic benefit information of record. It states, in pertinent part, “Domestic Priority data as claimed by applicant – This application is a DIV of 14/500,191 09/29/2014 PAT 10271855.”

Any changes to the domestic priority data of record must be made in compliance with 37 CFR 1.76(c), relative to the information listed in the most recent filing receipt, not relative to the contents of a previously filed ADS.  Since no information pertaining to the prior-filed provisional application was included on the April 17, 2019 filing receipt, all information pertaining to provisional Application No. 61/883,797, filed September 27, 2013 is information to be inserted, and must be underlined, per 37 CFR 1.76(c)(2).  

With respect to item (3): Petitioner submitted a PTO/SB/445 Form that included the statement of unintentional delay required by 37 CFR 1.78(c). However, the petition does not comply with item (3) since additional information is required, as explained below.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

The USPTO is concerned with three periods of delay. Petitioner is reminded the burden of proof to establish that the delay from the due date for the domestic benefit claim until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. 119 and 120 and 37 CFR 1.78 rests with the petitioner.  

The first period of delay petitioner must address on renewed petition is the delay in filing the domestic benefit claim.  Petitioner must explain the delay between when the benefit claim was due and when the benefit claim was filed.  



The third period of delay petitioner must address on renewed petition is the delay in filing a grantable petition pursuant to 37 CFR 1.78. 

When addressing each of these three periods of delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

On renewed petition, petitioner must explain the reason for the delay from when the domestic claim was due on July 29, 2019 (four months after filing date March 29, 2019 of the above-named nonprovisional application) to the date of filing the original petition on September 10, 2021. It is suggested that the explanation include specificity with regard to the timeline and dates, when applicable. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

A renewed petition must be filed, accompanied by the items discussed above, if reconsideration is desired. No additional fee under 37 CFR 1.17(m) is required upon filing the renewed petition.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450


By hand:		Customer Service Window

			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:		(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web2  

Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  

/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        







    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Twelve months after September 27, 2013 was Saturday, September 27, 2014. The date for action shifted to the first business day after the weekend, Monday, September 29, 2014, which was when Application No. 14/500,191 was filed.
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)